DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 6, it is not clear what ‘the character’ refers to.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20120002024 A1), and further in view of YLiaho et al (US 20140241558 A1).


As per claim 1, Choi discloses an information processing apparatus comprising: 
a control section (any of the means used to implement the below cited functions) that
 	detects a position of a sound source appearing in a video displayed on a screen of a display unit (the sound image localization provided at a specific location as per para. 139 as applied based on a detected position/depth of 3D image ), as applied and 
that uses one or more vibrators (para. 132, left and right speakers) to thereby control output of sound such that a sound image of sound in synchronization (localized to the 3d image, para. 139) with the video is localized at the position where the sound source appears on the screen displaying the video.

However, Choi does not specify that the speakers vibrate the display unit.

YLiaho teaches that flat panel displays can comprise speakers implemented with vibrators that vibrate the display unit/element (para. 6) for the purpose of producing sound from components located behind the panel of the television (para. 4). It would have been obvious to one skilled in the art that the speakers of Choi could be implemented with vibrators vibrating the display unit for the purpose of being able to implement sound producing components behind the television panel.

As per claim 2, the information processing apparatus according to claim 1, wherein the control section detects a sound source appearing in a video of broadcast (the 3d image can be, para. 111, a EPG that describes broadcast programs)
or 
an OTT service or in an externally input video and localizes a sound image at the position where the sound source appears on the screen (not mapped as recited in the alternative).

As per claim 3, the information processing apparatus according to claim 1, wherein the control section detects a sound source appearing in a video of visual communication (the EPG as per the claim 2 rejection) and localizes a sound image at the position where the sound source appears on the screen,( the localized sound image based on the 3d image position/depth as per the claim 1 rejection).

As per claim 4, the information processing apparatus according to claim 1, wherein the control section detects, as a sound source, predetermined graphics displayed on the screen (the EPG as per the claim 3 rejection) and localizes sound related to the graphics at a position where the graphics are displayed on the screen ( the localized sound image based on the 3d image position/depth as per the claim 1 rejection).

As per claim 5, The information processing apparatus according to claim 4, wherein the control section detects, as a sound source, graphics of a sound agent executed on the information processing apparatus (the particular 3d image of the claim 4 rejection which is associated with a particular localized sound is a sound agent) and localizes a sound image of sound of the sound source at the position where the graphics are displayed on the screen (as per the localization in the claim 104 rejections).

As per claim 6, the information processing apparatus according to claim 5, further comprising: 
a detection section that detects a user interacting with the sound agent (the television requires a detection section as part of a user interface in order for a user to control the tv), 
wherein the control section further controls a display position of the character according to a position of the user (the display of all characters on the TV is based on the user turning the tv on or off which is absed on the user being in a position to turn the tv on or off).

	As per claim 7, The information processing apparatus according to claim 4, wherein the control section detects, as a sound source, graphics of OSD or UI appearing on the screen (the EPG as per the claim 2 rejection) and localizes a sound image of a sound effect associated with the graphics in synchronization with display of the graphics on the screen (the localized sound image based on the 3d image position/depth as per the claim 1 rejection).

	As per claim 8, the information processing apparatus according to claim 1, wherein, in a case of displaying videos of two or more video sources on individual windows (picture in picture, para. 111) , the control section localizes a sound image of a sound source detected from the video of each video source at a position where the sound source appears in the corresponding window ( the localized sound image based on the 3d image position/depth as per the claim 1 rejection, for multiple 3d images with multiple associated sounds).

	As per claim 9, the apparatus of the claim 1 rejection performs an information processing method comprising: 
a detection step (detects) of detecting a position of a sound source appearing in a video displayed on a screen of a display unit; and 
a control step (control output of sound) of using one or more vibrators to vibrate the display unit and thereby control output of sound such that a sound image of sound in synchronization with the video is localized at the position where the sound source appears on the screen displaying the video (as per the claim1  rejection).

As per claim 10, a video sound output system (as per the claim 1 and 9 rejections) comprising: 
a display unit (180 (Choi Fig. 1)); 
a sound output unit (185, Choi Fig. 1) that uses one or more vibrators to vibrate the display unit and thereby output sound (as per the claim 1 rejection); and 
a control section that detects a position (the detected depth as per the claim 1 rejection) of a sound source appearing in a video displayed on a screen of the display unit and that controls the sound output unit such that a sound image of sound in synchronization with the video is localized at the position where the sound source appears on the screen displaying the video (the localized sound image to the 3d image as per the claim 1 rejection).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 3, 2022